STOCK PURCHASE AND ACQUISITION AGREEMENT


This "Stock Purchase and Acquisition Agreement" is being submitted this 26th day
of March, 2010, by X9 GOLD DEVELOPMENT, INC., hereinafter "X9", a Delaware
corporation, with a principal place of business located at 2 Chinmoy Avenue,
Greenwich, CT 06830 to GOLDSPAN RESOURCES, INC., a Nevada Corporation, with a
principal place of business located at 6260 Rainbow Drive, Suite 110, Las Vegas,
Nevada 89118, hereinafter, "Goldspan", for purposes of stating the general terms
and conditions of the transaction and a recommended time schedule for the
funding and testing of gold to enhance the milling process operation for a
greater yield recovery using conventional mining technology which is based on
technology proprietary to X9 as defined in the B9 licensing agreement, a
conformed copy of which is appended hereto as Appendix and referred to in 1)
below, hereinafter the "Technology" upon the terms and conditions that will be
incorporated into an expanded definitive Agreement outlined as follows:


1.  
In accordance with terms as follows, Goldspan agrees to fund the test and
development phase of the Technology which Technology is defined in that certain
LICENSE AGREEMENT made between X9 and B9 PLASMA, INC., a Delaware corporation,
with an office located at 1001 Friendship Lane, Cherry Hill, New Jersey 08002,
hereinafter "B9", dated August 28, 2009: The goal of the technology is develop
and market a device (system) that will produce the cost savings to mining
operations as well as to increase output yields.



a)  
Goldspan and/or its designee will acquire Seventy Five (75) shares ofX9's common
stock from X9, that will represent seven and one half percent (7.5%) of X9's
total authorized, issued and outstanding stock, upon the signing of the
Agreement for the amount of $5,000 per common share or for the aggregate amount
of $375,000 that will be purchased and paid for by Goldspan from X9 as follows:



i)  
Goldspan shall initiate a Private Placement Memorandum ("PPM") that will
provide, among other items, an allocation of funds that will provide for the
initial acquisition price of the 7.5% of X9. Funding of the PPM shall be within
120 days of the signing of this Agreement.

ii)  
In addition, the PPM shall provide for funds of up to $2,000,000 to provide for
the development of the 1 ton per hour next generation of processing development.
Said funds to be spent in accordance with a mutually agreed to budget.

iii)  
During the raise of the funds, Goldspan shall complete a physical review of the
laboratory facility, observe the preparation of a test sample, observe the
processing of a test sample, and shall have the opportunity to ask relevant
questions about the process and technology.

iv)  
Based on the tests to be observed by Goldspan management, Goldspan shall also
receive the assay reports resulting from the testing.

v)  
Upon the execution of the Agreement, Goldspan's and/or its designee's purchase
of the seventy five (75) shares is subject only to the funding of the PPM and
the shares of X9 purchased shall be retained by Goldspan or its designee and'X9
will have no duty to refund any portion of the $375,000 as a result of
Goldspan's and/or its designee's investment in the common stock ofX9.



 
 

--------------------------------------------------------------------------------

 
2.  
X9 agrees to perfonn testing to validate the Technology as follows:

a)  
X9 shall test up to ten (10) gold ores and tailings. The tests shall demonstrate
the ability of the technology to reduce ore with a majority of 150 micron size
or more to a state in which 85 % of the ore is 35 microns or less. Goldspan and
X9 shall use their collective efforts to provide all samples. X9 may reject a
sample for testing at its sole discretion. (for example: Material may not have
sufficient gold and/or be too contaminated to test inB9 laboratory, etc.)

b)  
The test shall be deemed successful if eight of the ten test produce the
following:

i)  
85% of the material is milled below 35 microns, and

ii)  
85% of the material tests at 85% in an independent Aqua Regia assay. Goldspan
shall have the right to review B9 protocols, test results and assay
certificates, which assay certificates will be obtained from ALS Chemex or a
substantially similar independent lab.



3.  
Tax-free stock-for-stock transfer:

Conditioned upon Goldspan having completed the purchase of X9's common stock,
havingfully remitted all payments and all and the assay certificates obtained
from ALS Chemex or a substantially similar independent lab being delivered by X9
to Goldspan, all the issued and outstanding (not to exceed 1,000 shares upon the
exchange date) shares of common stock held by X9 shareholders shall be exchanged
for Goldspan common shares at an exchange rate of 10,000 Goldspan common shares
for each X9 common share. This will represent the exchange of 9,250,000 commons
shares of Goldspan for the 92.5% of the outstanding shares of X9 as Goldspan
will already have a 7.5% ownership interest. The shares shall be unregistered
shares and subject to such applicable restrictions related to being unregistered
shares.


4.  
Stock Purchase and Acquisition Agreement:

This Stock Purchase and Acquisition Agreement will be construed as a finn
Agreement asstated under 1 A i above for the purchase . of the 75 shares of X9
and the common stock exchange under 3 above once all conditions are met as
stated. It is acknowledged that since, Goldspan is a public Company it has to
report this Agreement to die SEC in the fonn of an 8-K and further Goldspan will
be entitled to make a press release as to this Agreement regardless as to
whether a definitive Agreement is reached per 5 below.


5.  
Definitive Agreement:

Promptly after the execution of this Stock Purchase and Acquisition Agreement,
for a period of not longer than forty-five (45) days, Goldspan and X9 will
endeavor to fonnalize this document into a definitive Agreement which shall,
among other items, include a full budget to develop and build a fully
functioning unit capability of processing approximately 1 ton per hour of
milling process.


6.  
Brokerage/Finder Fees:

X9 and Goldspan hereby warrant that there are no brokerage person(s) or
entity(ies) that will be paid a commission/finder's fee or due a
commission/finder's fee for this transaction or upon the settlement and closing
of this transaction. Goldspan and X9 mutually agree to indemnify, defend and
hold harmless the other against brokerage/finder fee claims.


 
2

--------------------------------------------------------------------------------

 
7.  
Expiration:

Upon Goldspan's funding of the initial purchase of X9 common shares, Goldspan
will have the absolute right to proceed with the stock exchange of Goldspan
common shares for the common shares of X9 under 3 above regardless as to whether
or not there is a definitive agreement. Goldspan shall provide to X9 its intent
to exercise the exchange of shares within 30 days of the completion of 1 and 2
above. Once the election is made for the exchange of common shares, both parties
shall work diligently to complete the exchange in order to comply with any
provisions that may be required under SEC rules and regulations.


8.  
Counterparts:

This Stock Purchase and Acquisition Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one in the same instrument. A facsimile production of
any signed counterpart of this Stock Purchase and Acquisition Agreement shall be
binding upon the parties.


By the signatures of X9 and Goldspan, X9 and Goldspan hereby consent to the
terms and provisions of this Letter of Intent.


This Agreement is subject to X9 and Goldspan ratification by their respective
Board of Directors
within 3 days of execution of this Agreement.


“X9”
X9 Gold Development, Inc.
 
/s/ Roger Anderson
“Goldspan”
Goldspan Resources, Inc.
 
/s/ John C. Baird
 
Name:
Title:
Date:
 
Roger Anderson
CEO & President
3/26/10
 
Name:
Title:
Date:
 
John C. Baird
CEO & Chairman
3/26/10



 
3

--------------------------------------------------------------------------------

 
 
APPENDIX-CONFORMED COPY OF:
LICENSE AGREEMENT
By and Between
X9 Gold Development Inc.
And
B9 Plasma Inc.
A Corporation
License Agreement


This Agreement, which shall be effective as of the date of its execution by the
Parties, is by and between X9 Gold Development Inc. (GOLD"), a Delaware
corporation individual, having a place of business at 2 Chinmoy Ave. Greenwich
Ct 06830 and B9 Plasma Inc, ("B9"), a Delaware Corporation, having a place of
business at 1001Friendship Lane, Cherry Hill, NJ 08002


WHEREAS B9 has ownership and/or control of certain Intellectual Property;
WHEREAS B9 has developed certain valuable expertise and know-how related to the
implementation and reduction to practice of such Intellectual Property;
WHEREAS B9 is willing to license such Intellectual Property, expertise and
know-how to GOLD for commercial exploitation;
WHEREAS GOLD desires to license such Intellectual Property, expertise and
know-how from B9 for commercial exploitation; and
WHEREAS B9 AND GOLD came to an agreement and understanding during 2009 as to the
terms and conditions under which such Intellectual Property, expertise and
know-how shall be licensed by B9 to GOLD;
NOW THEREFORE, B9 and GOLD do hereby set out and memorialize the terms and
conditions of such agreement and understanding under which they jointly have
been operating:
1.  
Definitions:

1.1.  
"Affiliate" shall mean any person, firm or corporation that controls, is
controlled by or is under common control with GOLD.

1.2.  
"Confidential Information" shall mean B9 trade secrets, patents patent
applications and any other information disclosed by B9 to GOLD that is
identified by B9 as being its confidential or proprietary information. Such
Confidential Information may include, without limitation, patents, patent
applications, source code, source listings, program listings, flow charts,
databases, schematics, computer programs, drawings, specifications, data, design
documents, methods, processes, formulae, inventions, discoveries, know-how,
technical information or material, marketing plans, financial information,
business plans, business strategies, customer lists, supplier lists, and other
information relating to the B9 Intellectual Property, expertise or know-how
licensed by this Agreement and its commercial exploitation.

1.3.  
"Field" shall mean the field of extraction, reduction and processing of mineral
ores and materials containing gold, silver and other such type precious metals
including micron gold, gold tailings and gold ores using processes, methods and
equipment developed by B9.

1.4.  
 "Improvement" shall mean any change in or addition to the B9 Intellectual
Property first made or conceived by GOLD, a GOLD Affiliate or by a Sub-licensee
of GOLD during the term of this Agreement.

1.5.  
 "B9 Intellectual Property" shall mean the technology described in applicable B9
patent documents and patent pending documents, as disclosed or to be disclosed
during the term of this agreement and, regardless of patentability, all related
B9 Trade Secrets, Confidential Information, expertise, knowhow and Improvements.

1.6.  
 "License Operating Committee" shall mean a group of up to five persons, one
appointed from time to time by B9 two appointed from time to time by GOLD, and
two appointed from time to time by mutual agreement between GOLD and B9, the
License Operating Committee having only the duties and authority specifically
set out for it herein.

 
 
4

--------------------------------------------------------------------------------

 
 
1.7.  
"Licensed Products" shall mean any device or process that incorporates or makes
use of any element of the B9 Intellectual Property, expertise or know-how and is
made, adapted for use or used in the Field by GOLD or by a Sub-licensee or by a
sublicensed Affiliate for or on behalf of a Third Party during the term of this
Agreement.

1.8.  
"Parties" shall mean B9 and GOLD.

1.9.  
"Revenue" shall mean:

1.9.1.  
The amount received by GOLD or by a Sub-licensee in consideration of the
licensed sale, as defined in section 2.0 hereof, of Licensed Products net of
cost, any related taxes and other governmental fees and

1.9.2.  
The gross amount received by GOLD or by a Sub-licensee, less any related taxes
other than income taxes and other governmental fees, in consideration of the
licensed use in the Field by either of them of Licensed Products for or on
behalf of an unlicensed Third Party, including without limitation equipment
leasing fees, service fees, and consumables related to such licensed use and

1.9.3.  
The gross amount received by GOLD or by a Sub-licensee, less any related taxes
and other governmental fees, in consideration of engineering, design and
construction fees related to site preparation for licensed use of Licensed
Products and

1.9.4.  
The amounts received by GOLD or by a Sub-licensee, net of cost, any related
taxes and other governmental fees, for materials and supplies related to such
site preparation for licensed use of Licensed Products.

1.10.  
"Sub-licensee" shall mean any Affiliate or other entity properly sublicensed by
GOLD in accordance with the terms and conditions of this Agreement

1.11.  
"Sub-licensee Minimum Royalties" shalI mean the minimum royalties due GOLD a
Sub-licensee.

1.12.  
"Third Party" shalI mean any person or legal entity other than B9, GOLD a
Sub-licensee or an Affiliate.

2.  
License

2.1.  
B9 hereby grants to GOLD and GOLD hereby accepts, subject to the terms and
conditions of this Agreement, an exclusive, worldwide, royalty-bearing license
in the Field, with the right to grant sublicenses of equal or lesser scope:

2.1.1.  
To use Licensed Products for or on behalf of unlicensed Third Parties in the
Field.

2.1.2.  
To make, have made, lease, import, and export Licensed Products for licensed use
by itself or by Sub-licensees in the Field.

2.1.3.  
To sell Licensed Products to Sub-licensees, including sublicensed Affiliates,
for licensed use by the purchasing Sub-licensees in the Field or for resale by
the Sub-licensees to other such Sub-licensees for licensed use in the Field, but
not to sell to unlicensed Third Parties and not to Sub-licensees for resale to
unlicensed Third Parties.

2.1.4.  
To sell Licensed Products to leasing companies in conjunction with the licensed
use thereof by Sub-licensees for or on behalf of unlicensed Third Parties.

3.  
Consideration

3.1.  
In consideration of the license granted herein, GOLD shall issue to B9,
concurrently with the mutual execution of this Agreement, 350 shares of the
Common Stock of GOLD.

3.2.  
In further consideration of the license granted herein GOLD shall pay B9 or any
other entity that may from time to time be designated by B9.

 
 
5

--------------------------------------------------------------------------------

 
 
a)  
An earned royalty of6.5% of GOLD'S Revenue; and

b)  
35% of any licensing fees charged Sub-licensees by GOLD; and



c)  
an earned royalty of 6.5% of Sub-licensee Revenue or two thirds (2/3) of any
Sub-licensee Minimum Royalties, whichever is greater in the case of each
Sub-licensee, for each reporting period as set out in Section 4.0 hereof.

3.3.  
Payments required by paragraph 3.2 shall be due and payable quarterly according
to the schedule for reports and payments set out in Section 4.0 hereof and shall
accompany such reports when submitted by GOLD to B9 or, if made at B9'S
direction to another entity, shall be so made concurrently with submission of
such reports to B9 with evidence of concurrent payment accompanying such
reports.

3.4.  
In mutual recognition that presently unforeseen circumstances may result from
time to time in compelling business reasons to adjust the amount of a licensing
fee retained by GOLD in connection with the licensing of an individual
Sub-licensee, the Parties agree that an increase or decrease in B9's royalty on
an individual Sub-licensee's licensing fee, as set out in subparagraph 3.2(b),
above, may be negotiated between them provided the compelling business reasons
are first identified and agreed to exist.



4.  
Reports and Payments

4.1.  
GOLD agrees to keep accurate and correct records of Licensed Products made,
used, leased, sold, exported or imported and of GOLD Revenue and Sub-licensee
Revenue and of royalties received by GOLD from Sub-licensees appropriate to
determine the amount of royalties due B9. Such records shall be retained for at
least five years following a given reporting period and shall be available
during normal business hours for inspection at the expense of GOLD by an
accountant or other designated auditor selected by B9 for the sole purpose of
verifying reports and payments hereunder. If an inspection shows an
underreporting or underpayment of Royalties by GOLD, compensating payment
thereof shall be made to B9 within 90 days of delivery of the auditor's or
accountant's findings to GOLD by B9 and any overpayment of Royalties may be
credited against the next scheduled royalty payment. If an inspection shows an
underreporting or underpayment of Royalties due GOLD in excess of five percent
for any 12-month period, then GOLD shall reimburse B9 for the cost of the
inspection at the time GOLD pays the unreported royalties.

4.2.  
Royalty reports and accompanying payments shall be made to B9 quarterly and
shall be due 60 days after the last day of each March, June, September and
December. Royalty reports shall be due even if no royalties are due B9 starting
at the first due date following execution of this License Agreement.

4.3.  
Each Royalty report shall set out the basis for the accompanying payment, if
any, in accordance with paragraphs 3.2 hereof and shall be accompanied by copies
of royalty reports showing Revenue from each Sub-licensee, including sublicensed
affiliates, if any, and a report of Revenue received by GOLD for the relevant
quarter. Sub-licensee Minimum Royalties shall be reported and the relevant
portion thereof paid to B9 with the report for that same quarter. For any
quarter in which a Sub-licensee is obligated to make Sub-licensee Minimum
Royalty payments to GOLD, GOLD may credit any earned Royalty payments paid by it
to B9 for Revenue received during that same quarter reported by that Sublicensee
against the portion of the Sub-licensee Minimum Royalties due B9 from that
Sub-licensee; and, except for the final quarter of each year, any earned royalty
payments made to B9 each quarter based on Revenue reported by a Sub-licensee
that exceed the portion of that Sub-licensee's Sublicensee Minimum Royalties due
B9 for that quarter may be credited against the portion of that Sublicensee's
Sub-licensee Minimum Royalties due B9 for the next subsequent quarter.

4.4.  
All payments shall be made in US currency at Cherry Hill, unless directed
otherwise by B9. Payments based on foreign use of the licensed Intellectual
Property shall be converted to US currency at the rate for buying US Dollars
published in the Wall Street Journal on the last business day of the quarter for
which royalties are reported.



5.  
Quality, Trademarks and Marking

5.1.  
GOLD agrees to take no actions resulting in the degradation ofthe quality of
Licensed Products or, the Intellectual Property.

5.2.  
GOLD agrees to prominently identify, and to require its Sub-licensees to so
identify, all Licensed Products only as GOLDIB9 products and to mark Licensed
Products with the Notation that such product (s) are under license from
"GOLDIB9" or such other identifier that may be specified from time to time by B9
and notified in writing to GOLD indicating the trademark or service mark status
of Licensed Products. Further GOLD agrees to require its Sub-licensees to
additionally mark Licensed Products with the phrase "manufactured and
distributed under license from GOLDIB9."

 
 
6

--------------------------------------------------------------------------------

 
 
5.3.  
In order to assure consistently high quality products and services throughout
all Territories and for the mutual benefit of both B9 and GOLD, GOLD shall grant
sublicenses to Sub-licensees or to Affiliates only after receiving approval from
the License Operating Committee for both the Sub-licensee and the related
sublicensing agreement. The License Operating Committee shall develop minimum
criteria for financial capability and for technical, marketing and manufacturing
competence that must be met by each Third Party Sub-licensee. The License
Operating Committee shall maintain a record of each Sublicensee's or Affiliate's
evaluation with respect to such criteria as a basis for approval to become a
Sub-licensee.

5.4.  
GOLD understands and recognizes that B9 has developed designs for Licensed
Products, specifications for using Licensed Products and specifications for
consumables for use with Licensed Products that result in effective performance
thereof and that any deviation from such designs or specifications might degrade
the effectiveness and performance of the Licensed Products. Thus, GOLD agrees to
make Licensed Products only according to manufacturing designs and
specifications provided by B9 and to use replacement parts, consumables,
controls and accessories and to obtain B9'S prior written approval for any
changes thereto and to require the same of its Sub-licensees.



6.  
Infringement and Patent Enforcement and Improvements

6.1.  
B9 and GOLD agree to notify each other promptly of each infringement or possible
infringement of Intellectual Property in the Field by third parties and of any
facts that might affect the validity, scope or enforceability of the
Intellectual Property.

6.2.  
GOLD, as exclusive licensee in the Field, shall have the obligation of
preventing unlicensed use of the Intellectual Property by third parties in the
Field. In performance of this obligation GOLD may bring suit in its own name at
its own expense and on its own behalf for infringement of the Intellectual
Property in the Field; may, in any such suit, enjoin infringement and collect
damages, profits and awards of whatever nature recoverable for such
infringement; and may settle any claim or suit for infringement of the
Intellectual Property. Further, GOLD shall have the right and obligation to
defend, in its own name and at its own expense, a declaratory judgment action
alleging invalidity or noninfringement of any of the Intellectual Property or
brought as an affirmative defense or as a counterclaim in any infringement
litigation initiated hereunder by GOLD. GOLD shall keep B9 informed of its
activities in dealing with infringers or potential infringers and shall notify
B9 in writing prior to the initiation of any litigation in connection with its
obligation to protect the Intellectual Property from infringement in the Field.
Any net recovery obtained by GOLD from infringers, whether by settlement or
award, shall, after payment of the costs of obtaining the recovery, be treated
as Revenue in the quarterly royalty report for each quarter in which any of such
settlement is received by GOLD.

6.3.  
B9 is obligated, at GOLD'S expense, to provide advice, counsel and other
assistance in connection with GOLD'S efforts to prevent infringement of the
Intellectual Property or to defend against litigation based on claims of
invalidity.

6.4.  
Any Improvements made or first reduced to practice by employees of GOLD or made
jointly by B9 and employees of GOLD shall be owned by GOLD for the joint benefit
ofB9 and GOLD and added to intellectual properties defined in Sections 1.2 and
1.4 and shall be covered by the terms and conditions of this Agreement. GOLD
shall require that Improvements made by its Sub-licensees be owned by GOLD,and
GOLD agrees that such ownership of Sub-licensee Improvements shall also be for
the benefit of B9 and that Sub-licensee Improvements shall be added to
intellectual properties as defined in Sections 1.2 and 1.4 and treated as B9
Intellectual Property for the purposes of this Agreement.

6.5.  
GOLD shall notify B9 promptly of Improvements, shall treat Improvements as
Confidential Information and shall take all action reasonably necessary, at its
own expense, to result in the perfection of patents, copyrights or other
property rights in Improvements.

 
 
7

--------------------------------------------------------------------------------

 
 
6.6.  
B8 shall notify GOLD promptly, of new patent and trademark applications related
to the B9 Intellectual Property and of the issuance of any patents or the
registration of any trademarks based on currently pending applications or on
such new applications relating only to the licensed "Field".

7.  
Warranties and Indemnification

7.1.  
GOLD and B9 each represent and warrant that they are under no legal burden or
obligation that would prevent them from entering into this License Agreement or
from performing their respective obligations undertaken herein.

7.2.  
B9 represents that it owns and/or controls the Intellectual Property licensed by
this Agreement and that B9 has a right to grant the license granted herein.

7.3.  
B9 makes no warranty as to the validity, status or scope of any patents or
patent applications or that the licensed Intellectual Property may be exploited
without infringing patents or intellectual property rights held by third
parties.

7.4.  
GOLD makes no warranty, express or implied, of merchantability or fitness for a
particular purpose or status under any governmental regulations of any product
falling within the scope of the licensed Intellectual Property.

8.  
Term and Termination

8.1.  
This License Agreement is effective, following execution by both parties, as of
the Effective Date and shall extend until the expiration of the licensed
Intellectual Property unless earlier terminated as provided herein with the
exception that "know how' critical to the use of the technology may extend the
term of the license for a period until and unless the "know how" becomes public
knowledge as a result of independent knowledge or useage.

8.2.  
In the event GOLD is in breach of the performance of its obligations hereunder
and such breach is not remedied within 120 days following notice by B9 to GOLD
of the existence of such breach, B9 may terminate this License Agreement by
written notice to GOLD and pursue outstanding amounts owed.

8.3.  
In the event GOLD is finally adjudicated bankrupt or ceases to exist as a
corporate entity for any reason, B9 has the right to terminate this License
Agreement effective immediately upon B9'S receipt of such notice and has the
right to pursue any amounts owing. GOLD is obligated to give notice, within 30
days, to B9 if any of the events described in 8.3 occurs.

8.4.  
In the event of any early termination of this License Agreement any
Sub-licensees of GOLD not in breach of their respective Sublicenses shall
immediately become licensees of B9 on the same terms and conditions as are set
out in their sublicense agreement with GOLD and the ownership of any
Improvements shall be transferred to B9.GOLD agrees to execute documents
confirming transfer of ownership of Improvements to B9 requested by B9 or by
B9's representatives.

8.5.  
Obligations of GOLD related to confidentiality, to payment of amounts due B9 and
to warranties and indemnification shall survive any termination of this
Agreement.



9.  
Confidentiality

9.1.  
GOLD shall keep in trust and confidence for B9 all Confidential Information
received from B9 and such Confidential Information will be used only for the
mutual benefit of B9 and GOLD in the course of exercising its license hereunder.
GOLD shall disclose such information only to its employees having a need to know
in the course of performing their duties for GOLD and to those persons or person
who are bound by obligations of confidentiality and nonuse; provided, however,
that any Confidential Information also identified as a Trade Secret by B9 can be
transferred to any third party, including third party employees, only with the
prior written approval of the License Operating Committee. The License Operating
Committee shall maintain a record of each Trade Secret transferred with its
approval, the identity of the recipient and the basis for the approval.

10.  
General Provisions

10.1.  
Neither party may waive or release any of its rights or interests in this
License Agreement except in writing. The failure of B9 to assert a right
hereunder or to insist upon compliance with any term or condition of this
License Agreement shall not constitute a waiver of that right by B9 or excuse a
similar subsequent failure to perform any such term or condition by GOLD.

 
 
8

--------------------------------------------------------------------------------

 
 
10.2.  
This License Agreement constitutes the entire agreement between B9 and GOLD
relating to the licensing of the Intellectual Property, and all prior
negotiations, representations, agreements and understandings are merged into,
extinguished by and completely expressed by this License Agreement.

10.3.  
The provisions of this License Agreement are severable, and in the event that
any provision of this License Agreement shall be determined to be invalid or
unenforceable under any controlling body of law, such determination shall not in
any way affect the validity or enforceability of the remaining provisions of
this License Agreement.

10.4.  
This License Agreement may be amended only by a written agreement executed by
both parties.

10.5.  
All notices required or permitted by this License Agreement shall be given by
prepaid, first class registered or certified mail or by an express/overnight
delivery service provided by a commercial carrier and requiring delivery
confirmation, addressed to the other Party at the address designated above, or
to such other address as may have been designated in writing by such other
Party, or by facsimile at the number designated below the respective signatures,
below, or to such other facsimile number as may have been designated in writing
by such other Party.

10.6.  
This Agreement shall be binding upon the parties hereto and their respective
heirs, successors and assigns and may not be assigned by GOLD without the prior
written consent of B9 except as part of a sale or transfer of substantially the
entire business of GOLD relating to Licensed Products.

10.7.  
B9 and GOLD agree to abide by the United States laws and regulations controlling
the export of technical data, computer software, laboratory prototypes,
biological material and other commodities.

10.8.  
GOLD agrees to mark and to require its Sub-licensees to mark Licensed Products
or their packaging with all applicable patent numbers and similarly to indicate
"Patent Pending" status.

10.9.  
The parties agree to attempt to settle amicably any controversy or claim arising
under this License Agreement or as a result of any breach of this License
Agreement prior to initiating litigation based thereon. In the event the Parties
are unable to resolve their disagreement, the issue will be brought before the
Arbitration Board of New York for final resolution. In such an event, either
Party has the right to present the matter to Arbitration.

10.10.  
As used in this Agreement, neutral pronouns and any variations thereof shall be
deemed to include the feminine and masculine and all terms used in the singular
shall be deemed to include the plural, and vice versa, as the context may
require. The words "hereof', "herein", and "hereunder" and other words of
similar import refer to this Agreement as a whole as the same may from time to
time be amended or supplemented and not to any subdivision contained in this
Agreement. The word "including", when used herein is not intended to be
exclusive and means "including, without limitation". References hereof to
Section, subsection, paragraph or Exhibit shall refer to the appropriate
Section, subsection, paragraph or Exhibit in or to this Agreement. Headings
contained in this Agreement are for ease of reference only and shall have no
legal effect. The term "party" or "parties" shall mean, as the case may be,
LICENSEE or LICENSEE individually or collectively, to the exclusion of other
parties. In constructing the terms of this Agreement, no presumption shall
operate in favor of or against any party as a result of it's drafting the terms
and provisions hereof or in providing a form of Agreement for execution.

10.11.  
The interpretation and performance of this License Agreement shall be governed
by the laws of the State of Delaware, without regard to its conflict of laws
rules.



THIS CONTRACT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.


THE BALANCE OF THIS PAGE IS INTENTIONALLY BLANK
 
 
9

--------------------------------------------------------------------------------

 
 
B9 and GOLD, intending to be bound thereby, each have attached hereto their
signature or that of a duly authorized officer, as the case may be.

“B9”
B9 Plasma Inc.
 
/s/ James C. Butler
“GOLD”
X9 Gold Development Inc.
 
/s/ Roger Anderson
Title:
Date:
President
8/28/09
Title:
Date:
President, CEO
8/23/09
Witnessed By:
 
Witnessed By:
 
Printed Name:
 
Printed Name:
 
Address:
100 Friendship Lane
Cherry Hill, NJ 08002
Address:
2 Chinmoy Avenue
Greenwich, CT 06830

 
 
10

--------------------------------------------------------------------------------

 